Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement, dated as of May 23, 2008 (the “Agreement”), is by and
among VAALCO Energy, Inc. (the “Company”), and Nanes Delorme Partners I LP
(“Nanes Delorme”), Nanes Balkany Partners LLC, Nanes Balkany Management LLC,
Julien Balkany and Daryl Nanes (each, a “Nanes Party,” and collectively, the
“Nanes Parties”).

WHEREAS, the Nanes Parties economically own (as defined below) shares of the
Company’s common stock, par value $0.10 per share (the “Common Stock”) as
specified on Schedule A of this Agreement (the “Shares”);

WHEREAS, prior to the date hereof Nanes Delorme delivered a letter (the
“Nomination Notice Letter”) to the Company, dated as of April 11, 2008,
indicating its intention to nominate (the “Nomination”) three individuals for
election to the Board of Directors of the Company (the “Board”) by the holders
of the Common Stock (the “Stockholders”);

WHEREAS, the Company and the Nanes Parties have agreed that it is in their
mutual interests to enter into this Agreement, which, among other things,
terminates the pending proxy contest for the election of directors at the 2008
Annual Meeting currently scheduled to be held on June 4, 2008 (the “2008 Annual
Meeting”);

WHEREAS, the Company has announced on May 21, 2008 that it will submit to its
Stockholders at the 2009 Annual Meeting the ratification of the Company’s
shareholder rights plan (the “Shareholder Rights Plan”);

WHEREAS, the Company has agreed that (i) the Board has agreed to increase the
size of the Board and appoint a new independent director to the Board and will
use its commercially reasonable efforts to do so within 120 days of the date
hereof or as soon thereafter as practicable and (ii) the Board will also submit
a binding proposal to the Company’s stockholders at the 2009 Annual Meeting for
the declassification of the Company’s Board; and

WHEREAS, the Nanes Parties have agreed to (i) withdraw any nominations they have
made prior to the date hereof for any individual to join the Company’s Board,
(ii) cause all shares for which they have the right to vote to be present for
quorum purposes and to vote in favor of the nominations recommended by the Board
at the 2008 Annual Meeting, (iii) cease any proxy solicitation efforts, and (iv)
undertake certain other actions described herein and to refrain from taking
certain other actions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For purposes of this Agreement:

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).



--------------------------------------------------------------------------------

(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.

(c) The terms “beneficial owner” and “beneficially owns” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act. The
terms “economic owner” and “economically own” shall have the same meanings as
“beneficial owner” and “beneficially own,” except that a person will also be
deemed to economically own and to be the economic owner of (i) all shares of
capital stock of the Company which such person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of capital stock of the Company in which such
person has any long economic interest, including pursuant to a cash settled call
option or other derivative security, contract or instrument (but excluding, for
avoidance of doubt, put options and other short position securities).

(d) “Bylaws” means the Company’s Amended and Restated Bylaws, as amended.

(e) “Charter” means the Restated Company’s Certificate of Incorporation, as
amended.

(f) “Confidential Information” means any non-public information that is
confidential to the Company and includes without limitation the stockholder
information delivered by the Company to the Nanes Parties; provided, that
Confidential Information will not include information which (i) is or becomes
lawfully available to the public other than as a result of a disclosure by the
Nanes Parties or their representatives, (ii) was lawfully available to the Nanes
Parties on a nonconfidential basis prior to its disclosure to the Company or its
representatives by the Company or on its behalf or (iii) lawfully becomes
available to the Nanes Parties on a non-confidential basis from a source other
than the Company or the Company’s representatives or agents; provided, that such
source is not bound by a confidentiality obligation of which the Nanes Parties,
or any of them, have been made aware.

(g) “Person” means any individual, partnership, corporation, group, syndicate,
trust, government or agency, or any other organization, entity or enterprise.

(h) “SEC” means the Securities and Exchange Commission or any successor agency.

Section 1.2 Interpretation. When reference is made in this agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing an instrument to be drafted.

ARTICLE II

COVENANTS

Section 2.1 Board of Directors, Annual Meeting and Related Matters.

(a) Appointment of New Director. The Company agrees that it will increase the
size of the Board to eight (8) directors and to appoint a new director and it
will use its commercially reasonable



--------------------------------------------------------------------------------

efforts to do so within 120 days of the date of the Agreement or as soon
thereafter as practicable. Such new director will be selected by the Company’s
Nominating and Corporate Governance Committee, will be an “independent director”
under the New York Stock Exchange rules and will be an individual with
meaningful experience in the financial services industry, including hedge funds,
private equity or venture capital.

(b) Board Declassification. In accordance with the Company’s Charter and Bylaws
and applicable state law, the Company will submit and recommend a binding
resolution for approval by its stockholders at the Company’s annual meeting of
stockholders to be held in 2009 to declassify the Company’s Board to provide for
the annual election of all directors (the “Declassification Proposal”). Under
such proposal, if approved by the Company’s Stockholders, the first of such
annual elections would take place at the Company’s annual meeting of
Stockholders to be held in 2010. The Company will also submit for stockholder
approval, as previously announced, the ratification of the Shareholder Rights
Plan, and if not ratified by stockholders, terminate the Shareholder Rights
Plan.

(c) Appointment of Chief Financial Officer. The Company intends to separate the
roles of the Chief Financial Officer and President. As soon as practicable, the
Company will use its commercially reasonable efforts to hire a new Chief
Financial Officer, and upon such hiring, Russell Scheirman would resign from the
role of Chief Financial Officer but would remain as the President and (if
reelected at the 2008 Annual Meeting) a director of the Company. Mr. Scheirman
also may assume the position of Chief Operating Officer as well as such other
duties as are assigned by the Board of Directors.

Section 2.2 Voting Provisions. The Nanes Parties, together with their respective
Affiliates and Associates, will cause all shares of Common Stock for which they
have the right to vote as of the record date for the 2008 Annual Meeting to be
present for quorum purposes and to be voted at such meeting or any adjournments
or postponements thereof (a) in favor of each director nominated and recommended
by the Board for election at such meeting and (b) against any stockholder
nominations for director which are not approved and recommended by the Board for
election at such meeting.

Section 2.3 Undertakings by the Nanes Parties. By executing this Agreement, the
Nanes Parties hereby (i) irrevocably withdraw the Nomination Notice Letter and
any nominations to the Board made prior to the date hereof, (ii) irrevocably
cease any proxy solicitation activities with respect to the Company in
connection with the 2008 Annual Meeting and (iii) irrevocably withdraw the
demand to inspect certain of the Company’s book and records, pursuant to a
demand letter, dated as of April 11, 2008, sent by Nanes Delorme to the Company.
Within two business days of the date hereof, the Nanes Parties shall file, or
cause to be filed on its behalf, with the SEC an amendment to its Schedule 13D
with respect to the Company disclosing the material contents of this Agreement.

In addition, from the date of the execution of this Agreement until the third
anniversary of the date hereof, each of the Nanes Parties agrees that neither it
nor any of its Affiliates or Associates will in any manner, without the written
consent of the Company, directly or indirectly, acting alone or in concert with
others:

 

  (i) effect, seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in, facilitate or finance, or in any way assist any
other Person to effect, seek, offer or propose (whether publicly or otherwise)
to effect or participate in:

 

  (a) any acquisition of any securities (or beneficial or economic ownership
thereof) or assets of the Company or any of its subsidiaries,

 

  (b) any tender or exchange offer, merger or other business combination
involving the Company or any of its subsidiaries,



--------------------------------------------------------------------------------

  (c) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries, including, without limitation, a sale or other disposition of
assets of the Company or any of its subsidiaries or

 

  (d) any “solicitation” of “proxies” (as such terms are used in the proxy rules
of the SEC) or consents to vote any voting securities of the Company or conduct
any nonbinding referendum with respect to Common Stock of the Company, or make,
or in any way participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without
regard to the exclusion set forth in Rule 14a-1(1)(2)(iv) from the definition of
“solicitation”);

 

  (ii) seek to advise or influence any Person with respect to the voting of any
securities of the Company;

 

  (iii) form, join or in any way participate in a “group” (as defined under the
Exchange Act) with respect to the securities of the Company;

 

  (iv) make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving the Company or its securities or assets;

 

  (v) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of the Company;

 

  (vi) take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in (i) above; or

 

  (vii) enter into any discussions or arrangements with any third party with
respect to any of the foregoing.

Each of the Nanes Parties also agrees during such period not to request the
Company (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this paragraph (including this
sentence).

Section 2.4 Publicity. Promptly after the execution of this Agreement, the
Company and the Nanes Parties will issue a joint press release in the form
attached hereto as Schedule B. Any press release to be issued by the Nanes
Parties relating to the matter covered by this Agreement shall be provided prior
to issuance to the Company for the Company’s review and approval. Following the
date of the execution of this Agreement, neither the Company nor its officers
and directors on the one hand or the Nanes Parties nor their principals on the
other hand shall make any further negative or disparaging remarks about the
other.

Section 2.5 Partial Dismissal of Claims. Simultaneously with the execution of
this Agreement, the Company and the Nanes Parties shall stipulate to the
voluntary dismissal with prejudice of all claims between each other, with costs
to be borne by the party incurring same (except as ordered by the Court), in the
action entitled “VAALCO Energy, Inc. v. Nanes Delorme Partners I LP, Nanes
Balkany Partners LLC, Nanes Balkany Management LLC, Julien Balkany, Daryl Nanes
and Pilatus Energy, S.A.”, Case No. 4:08-cv-01484 (the “Litigation”), pending in
the United States District Court for the Southern District of Texas, Houston
Division (the “Court”) in the form attached hereto as Exhibit A, and file with
the Court a stipulation of partial dismissal within two (2) business days of the
date of this Agreement. Simultaneously with the filing of the stipulation of
partial dismissal, the Company shall file an application with the Court to amend
the caption in the Litigation to remove the Nanes Parties from the caption.



--------------------------------------------------------------------------------

Section 2.6 Mutual Releases. Upon the execution of this Agreement, the Company
and the Nanes Parties hereby agree to mutual releases as follows:

 

  (a) Release by Company. The Company hereby releases and discharges all claims
against the Nanes Parties, Leonard Toboroff, Clarence Cottman III, and their
Affiliates and Associates whether known or unknown, arising prior to the date of
the execution of this Agreement, including, but not limited to, that have been
or could have been asserted by the Company in the Litigation arising out of or
relating to the facts, matters, transactions, conduct, omissions or
circumstances alleged or that could have been alleged in the Litigation;
provided, that notwithstanding the foregoing, the Company is not hereby
releasing any claims that the Company may have against Pilatus Energy, S.A.

 

  (b) Release by Nanes Parties. The Nanes Parties hereby release and discharge
all claims against the Company and its Affiliates, Associates, officers,
directors, agents and counsel, whether known or unknown, arising prior to the
date of the execution of this Agreement, including but not limited to those that
have been or could have been asserted by the Nanes Parties in the Litigation
arising out of or relating to the facts, matters, transactions, conduct,
omissions or circumstances alleged or that could have been alleged in the
Litigation.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants that this Agreement and the performance by the Company
of its obligations hereunder (i) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the Stockholders and (iii) does not and will not violate
any law, any order of any court of other agency of government, the Charter or
the Bylaws, or any provision of any indenture, agreement or other instrument to
which the Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.

Section 3.2 Representations and Warranties of the Nanes Parties. Each of the
Nanes Parties represents and warrants that this Agreement and the performance by
each such Nanes Party, together with each of its Affiliates and Associates, of
its obligations hereunder has been duly authorized, executed and delivered by
such Nanes Party, and is a valid and binding obligation of such Nanes Party,
enforceable against such Nanes Party in accordance with its terms. Each Nanes
Party hereby further represents and warrants that, as of the date hereof, it and
its Affiliates are, collectively, the beneficial and economic owners of such
number of shares of Common Stock as are respectively set forth on Schedule A of
this Agreement.



--------------------------------------------------------------------------------

ARTICLE IV

OTHER PROVISIONS

Section 4.1 Remedies.

(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provision of this Agreement
and to enforce specifically the terms and provision hereof in any state or
federal court in the State of Texas, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

(b) The Company and the Nanes Parties agree that the Court shall maintain
continuing jurisdiction over compliance with the terms of this Agreement and
that the Court shall retain jurisdiction to enforce the Agreement; provided,
that nothing shall affect the claims that the Company may have against Pilatus
Energy, S.A. In the event that the Court declines to exercise jurisdiction over
any such dispute, each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Texas (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 4.2 (with a copy to the attorney indicated) will be effective service
of process for any such action, suit or proceeding brought against any party in
any such court. Each party, on behalf of itself and its Affiliates, irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transaction contemplated
hereby, in the state or federal courts in the State of Texas, and hereby further
irrevocably and unconditionally waives and agrees not be plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an improper or inconvenient forum.

Section 4.2 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

 

If to the Company:    VAALCO Energy, Inc.    4600 Post Oak Place, Suite 309   
Houston TX 77027-0130    Fax: (713) 236-5699 With a copy to:    Haynes and
Boone, LLP    Attention: Guy Young    1221 McKinney, Suite 2100    Houston TX
77010    Fax: (713) 236-5699 If to the Nanes Parties:    Nanes Delorme Partners
I LP    230 Park Avenue, 7th Floor    New York, NY 10169    Attn: Julien Balkany
   Fax: (212) 499-2995 With a copy to:    Olshan Grundman Frome Rosenzweig &
Wolosky LLP    Park Avenue Tower    65 East 55th Street   

New York, New York 10022

  

Attn: Steven Wolosky

  

Fax: (212) 451-2222



--------------------------------------------------------------------------------

Section 4.3 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 4.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles of such state.

Section 4.5 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

Section 4.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement is intended to confer on any person other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement except
as explicitly stated in this Agreement.

Section 4.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 4.8 Confidential Information. Each of the Nanes Parties shall promptly
return or destroy, as directed by the Company, all Confidential Information in
its possession or in the possession of its representatives. Upon request, an
authorized officer of the Nanes Parties shall certify in writing to the Company
the destruction of all Confidential Information destroyed or returned, as the
case may be, and shall hold all oral Confidential Information confidential. Each
of the Nanes Parties shall permanently erase all related electronic and computer
files and backup copies from the media on which they are contained.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

VAALCO ENERGY, INC. By:  

/s/ Robert L. Gerry III

Name:   Robert L. Gerry III Title:   Chairman and Chief Executive Officer NANES
DELORME PARTNERS I LP By:   Nanes Balkany Partners LLC   General Partner By:  

/s/ Julien Balkany

Name:   Julien Balkany Title:   Managing Member NANES BALKANY PARTNERS LLC By:  

/s/ Julien Balkany

Name:   Julien Balkany Title:   Managing Member NANES BALKANY MANAGEMENT LLC By:
 

/s/ Julien Balkany

Name:   Julien Balkany Title:   Managing Member

/s/ Julien Balkany

Julien Balkany

/s/ Daryl Nanes

Daryl Nanes